DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 4 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "in proximity to" in Claim 4 is a relative term which renders the claim indefinite.  The term "in proximity to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How close is ‘proximate’?  How would ‘proximate’ be measured?
The term "disposed peripherally to" in Claim 6 is a relative term which renders the claim indefinite.  The term "disposed peripherally to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How close is ‘peripherally’?  How would ‘peripherally’ be measured?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moyhen Jr. et al. (US 8,549,697), hereafter “Moyhen”, in view of Sawalski (US 2006/0288516).
Regarding Claim 1, Moyher teaches
a container body (bottom housing 12 and top housing 14 [4:53-54])
a suction unit of air flows and materials from an outside (motor/fan assembly 24 draws in working air [7:66-67]);
an inlet (suction nozzle inlet 196 [8:27-28]) and an outlet of the air flows (exhaust air apertures 176 [8:2]);
a filtration path of the air flows and materials sucked by said suction unit defined between said inlet and said outlet (see Moyher Fig. 11, below [8:25-62]);
a storage tank of the materials sucked from the outside (recovery tank assembly 18 [4:55]);
a steam production unit (steam boiler 78 [5:49]) arranged in said container body (boiler 78 is part of the fluid delivery system [5:63-64] and is located between top and bottom housing; see Moyher Partial Fig. 3, below); and
a transport system to the outside of said container body of produced steam by the steam production unit (steam outlet conduit 162 [6:67]).

    PNG
    media_image1.png
    320
    377
    media_image1.png
    Greyscale

Moyhen Fig. 11


    PNG
    media_image2.png
    401
    427
    media_image2.png
    Greyscale

Moyhen Partial Fig. 3



Regarding Claim 2, Moyher in view of Sawalski discloses the limitations of Claim 1, as described above, and further teaches the container body further comprising a first half shell (bottom housing 12 [4:53]) and a second half-shell (top housing 14 [4:54]) constrained to each other in a separable way (housings mate to form a cavity [4:60-61]).  Moyher does not explicitly teach the top and bottom housings mating in a separable way, however it would have been obvious to one of ordinary skill in the art to manufacture the device so that the housings can be separated in order to allow a user or technician to service the internal components of the cleaner.

Regarding Claim 4, Moyher in view of Sawalski discloses the limitations of Claim 1, as described above, and further teaches at least one emitter of UV-C rays (ultraviolet light emitting element 22 [4:55-56]; element emits UVC light [9:24]) arranged in proximity to said filter (both filter and light would be within the body of the spot cleaner).

Regarding Claim 5, Moyher in view of Sawalski discloses the limitations of Claim 1, as described above, and further teaches the steam production unit comprising:
at least one loading tank of liquid to be vaporized (water supply tank 114 [6:40]);

a pump (pump assembly 26 [4:63]) of said liquid to be vaporized from said at least one loading tank to said heating and vaporizing boiler (water from tank 114 is drawn into pump assembly 26 and delivered to boiler 78 [12:64-67]).

Regarding Claim 7, Moyher in view of Sawalski discloses the limitations of Claim 5, as described above, and further teaches the container body comprising at least a connecting socket to steam user apparatuses connected to said boiler (T-fitting 164 is between boiler 78 and fluid distribution member 90 [6-7:64-3], see Moyher Fig. 6, below).

    PNG
    media_image3.png
    354
    458
    media_image3.png
    Greyscale

Moyher Fig. 6



Regarding Claim 11, Moyher in view of Sawalski discloses the limitations of Claim 1, as described above, and further teaches a separator (deflector 213 [8:54]) adapted to separate said materials sucked from said sucked air flows (working air impacts deflector 213 and exits a standpipe through a dirty air exhaust aperture, where solid debris then falls and settles in recovery tank [8:52-57]).

Regarding Claim 12, Moyher in view of Sawalski discloses the limitations of Claim 1, as described above, and further teaches an electronic operating control system (controller 28 [4:64]) equipped with selectable operating programs for single or combined activation (control panel contains switch 62 for a first operational mode as well as manual switch 66 [5:34-35]; i.e. switch triggers combined mode program or manual mode program controlled by controller).

Regarding Claim 13, Moyher in view of Sawalski discloses the limitations of Claim 12, as described above, and further teaches the operating programs include an operating program as a vacuum cleaner, an operating program as a steam source, and an operating program for sanitizing environments (controller 28 provides output to any combination of the motor/fan .

Claims 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moyhen (US 8,549,697) in view of Sawalski (US 2006/0288516) and further in view of JE (US 2031/0298585).
Regarding Claim 3, Moyher in view of Sawalski discloses the limitations of Claim 1, as described above, but does not explicitly teach the container body comprising a sound-proofing system of at least said suction unit.
JE is also concerned with vacuums in the home, and teaches a noise reduction device for appliances consisting of a sound absorbing plate 510 [0027] in addition to a sound absorbing material 10 [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the noise reduction system of JE to the spot cleaner of Moyher in order to reduce noise pollution in the home.

    PNG
    media_image4.png
    238
    312
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    221
    297
    media_image5.png
    Greyscale

JE Fig. 1 				JE Fig. 3


Regarding Claim 8, Moyher in view of Sawalski and further in view of JE discloses the limitations of Claim 3, as described above, and JE further teaches the sound-proofing system having though channels (sound absorbing holes 515 [0027]) of the sucked air flows (holes 515 would be capable of allowing passage of sucked air).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moyhen (US 8,549,697) in view of Sawalski (US 2006/0288516) and further in view of Chen (US 7,103,270).
Regarding Claim 9, Moyher in view of Sawalski discloses the limitations of Claim 1 but does not explicitly teach a probe to detect a volume of liquid to be vaporized.
Chen is also concerned with steam cleaners and teaches such a device with a water level detector 113b to detect the volume of water in the tank and alert the user if the level in the tank drops below a preset height ([2:49-57]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detector of Chen to the spot cleaner of Moyher in order to provide protection against potential boiler rupture.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hutchinson (US 6,647,204) teaches a portable steam generating system with a vacuum, a UV light, and a control system.
Cavalli (US 4,696,074) teaches a multi-purpose household appliance with vacuum and steam generator.
Garcia et al. (US 2008/0256741) teaches a vacuum cleaner with an ultraviolet light.
Feldman et al. (US 7,674,436) teaches a UV light air purification system designed to be an attachment to vacuum cleaners, steam cleaners, and stand-alone air purifiers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723